Citation Nr: 1401940	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-26 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected left thigh strain. 

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected left thigh strain.

3.  Entitlement to service connection for a psychiatric disorder, to include depression, to include as secondary to the service-connected left thigh strain.

4.  Entitlement to an initial compensable evaluation for chronic left thigh strain prior to July 17, 2012, and in excess of 10 percent for limitation of flexion, limitation of extension, and impairment of the left thigh, thereafter. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, including a May 2006 decision denying claims of service connection for right leg injury, depression and headaches.  Also on appeal is a June 2007 rating decision granting service connection for chronic left thigh strain, from which decision the Veteran appealed the initial noncompensable disability evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal, the issue has been added to the title page accordingly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


These issues were last remanded following for additional development in June 2012.  The Board finds that there was substantial compliance with that remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

By January 2008 correspondence, the Veteran raised a new claim involving entitlement to a temporary total disability rating for surgical convalescence from left leg surgery in March 2006.  This issue was previously referred to the Agency of Original Jurisdiction (AOJ) by the Board in March 2011 and June 2012.  It does not appear that the issue was considered by the AOJ and the issue is again referred to the AOJ for appropriate action. 

Similarly, as noted in the June 2012 Remand, the Veteran has raised the issue of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities; however, the record does not reflect that the Veteran has filed a claim for peripheral vascular disease or that the RO has adjudicated such a claim.  Moreover, although the Veteran is presently service-connected for chronic left thigh strain and is seeking service connection for right leg injury, the Board finds that the claimed peripheral vascular disease of the bilateral lower extremities presents a distinct factual basis that is unrelated to the pending leg claims.  The Board takes particular note of the May 2007 VA examination report which indicates that the peripheral vascular disease is separate from the service-connected left thigh strain.  

As such, the claim must be distinguished and adjudicated independently, including by undertaking all necessary notice and assistance required by the Veterans Claims Assistance Act of 2000 (VCAA).  Such action is necessary to avoid prejudicing the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  Therefore, the Board does not have jurisdiction over the claim, and it also is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for headaches. and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a right leg disorder was not present in service or until many years thereafter and is not related to service or to a service connected disability.

2.  Prior to July 17, 2012, the Veteran's left thigh strain has been manifested by no more than a slight impairment in extension of the knee with flexion limited to 100 degrees.

3.  From July 17, 2012, the Veteran's left thigh strain has been manifested by flexion to 45 degrees, extension to 5 degrees, and an inability to cross his legs.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disorder have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.310 (2013).

2.  The criteria for entitlement to a compensable rating for residuals a left thigh strain, prior to July17, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.59, Diagnostic Code 5314, 38 C.F.R. § 4.71, Diagnostic Codes 5251, 5252, 5253 (2013).

3.  The criteria for entitlement to a rating in excess of 10 percent from July 17, 2012, for a left thigh strain for limitation of flexion, extension, and impairment of the thigh, respectively, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.59 Diagnostic Code 5314; 38 C.F.R. § 4.71 Diagnostic Codes 5251, 5252, 5253 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits. 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

The increased rating appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the Veteran's service connection claim, prior to the May 2006 rating decision, an August 2005 letter informed the Veteran of the evidence necessary to substantiate a claim for direct service connection.  In a July 2006 letter, the Veteran was informed that he could submit evidence about how his disability impacted his ability to work, and the letter included notice as to how VA assigns disability ratings and effective dates in accordance with Dingess/Hartman v. Nicholson.  

Secondary service connection was not considered in the Veteran's May 2006 rating decision, as the issue had not yet been raised.  However, secondary service connection was discussed in the Veteran's September 2008 supplemental statement of the case, during his July 2011 videoconference hearing, and in the Veteran's December 2012 supplemental statement of the case wherein the Veteran was provided comprehensive information on how to substantiate a claim on a secondary basis.  

While the July 2006 letter and September 2008 and December 2012 supplemental statements of the case were issued after the May 2006 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the letters were issued, the Veteran's claim was readjudicated in the December 2012 supplemental statement of the case.  Moreoever, neither the Veteran nor his representative has argued that the Veteran was insufficiently notified of how to establish a claim on a secondary basis, as much is clear in the Veteran's assertion of such a claim during the July 2011 Board hearing.  Therefore, any defect with respect to the timing of the VCAA notice has been cured and the Veteran has not been prejudiced by VA's late notice.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary. 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and VA treatment records have been obtained and considered.  Available VA medical files are also associated with the claims file.  Of note, treatment records from the Brooklyn and Montrose VA medical centers for the period between January 1988 and July 1989 were requested but were unavailable for review.  Multiple attempts were made to obtain these records and a formal finding of unavailability was made by the RO.  The Veteran was informed that such records were unavailable.  Additionally, personnel files are not presently associated with the claims file, however, as the Veteran's service treatment records fail to demonstrate any treatment whatsoever for a right leg disorder, to remand these issues in order to obtain personnel records would only serve to delay adjudication of, rather than develop, the claim.

Further, in July 2011 the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before a member of the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the July 2011 Board hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the Veteran's symptoms and pertaining to the submission of additional evidence.  The testimony reflects that the Veteran was questioned regarding the existence of any additional available evidence. Therefore, not only were the issues "explained... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497  . As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Following the Veteran's hearing, the Board remanded the issues on appeal in June 2012.  In that remand, the Board directed the AOJ to request Social Security Administration (SSA) records and applicable VA and private treatment records.  The remand also directed the AOJ to afford the Veteran new VA examinations.  The AOJ complied with these directives.  The record reflects that the AOJ requested records from SSA pertaining to the Veteran, and that such records were received in July 2012.  

The Veteran's VA medical center records from March 2009 were associated with the claims file, and private treatment records from the Veteran's private physician were requested in June 2012, but the Veteran did not reply to the AMC's request for additional information pertaining to treatment records from that doctor.  

The issues were readjudicated in December 2012.  As the AMC has complied, where possible, with the mandates of the remand, the issues are now ready for adjudication.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Accordingly, VA has met its duty to assist with Veteran with development of his claim. 

The Veteran was also provided with VA examinations in July 2012.  The Board finds that these opinions are adequate for evaluation purposes because the examiner conducted a thorough review of the Veteran's claims file, including medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated below.  

Service Connection-Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's currently diagnosed right leg conditions is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is not warranted.  Walker, supra. 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, supra.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran. See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis-Right Leg Disability

Service treatment records are silent as to any complaints of or treatment for a right leg disorder.  Treatment records note complaints of left knee pain in August 1974 and left leg pain in March 1976.  The Veteran's May 1976 report of medical examination noted normal lower extremities at the time of separation from service.

In his July 2005 claim for compensation, the Veteran asserted that he had a right leg injury which began in April 1975.

Post-service treatment records include a July 2005 VA medical center treatment note which reports the Veteran's complaints of bilateral leg pain for twenty years which had gradually gotten worse.  It was noted that the Veteran had vascular compromise in both legs and was scheduled for vascular surgery.  Following electrodiagnostic testing, an assessment of leg pain, most likely secondary to local vascular insufficiency was noted.  It was further noted that the Veteran had distal sensory neuropathy, probably secondary to hepatitis C, and previous alcohol and drug abuse.  

In a May 2007 QTC examination, a diagnosis of peripheral vascular disease of the bilateral lower extremities was provided.  In a July 2008 decision, the Social Security Administration determined that the Veteran was disabled, beginning in May 2008, due to disorders of the back and essential hypertension.  

A July 2009 neurosurgery note noted that the Veteran reported leg pain for thirty-one years.  In a second July 2009 VA medical center treatment note, it was noted that the Veteran continued to smoke despite repeated counseling regarding the Veteran's health effects and imaging showing cerebral arteriovascular effects.  

A May 2011 VA medical center treatment note explained that the Veteran had continuing symptoms of claudication in the right calf and thigh.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in July 2011.  During that hearing the Veteran's representative noted that the Veteran had surgery on his right leg wherein stents were placed in the right leg due to peripheral vascular disease.  The Veteran's representative noted that the Veteran and his doctor (the Veteran did not reply to requests for additional records) believed that the Veteran's right leg disorder may have been contributed to by his left leg peripheral vascular disease.  

A July 2011 letter from the Veteran's physician noted that the Veteran had a history of chronic neck and back pain with myelopathy and that he was followed by vascular surgery for peripheral vascular disease.  

During his June 2012 VA examination, the Veteran explained that he could not stand for a long time or walk very far because of his right leg.  He stated that he had had pain in the right leg since his surgery on the left leg.  Diagnoses of bilateral peripheral arterial disease status post right superficial femoral artery (SFA) stenting, cervical myelopathy causing bilateral lower extremity weakness, spasticity, and gait problems, bilateral lumbar radiculopathy, and bilateral lower extremity neuropathy, related to chronic alcohol and drug use and hepatitis C, were provided.  .

Following a review of the Veteran's claims file and the Veteran's physical examination, the VA examiner opined that it was less likely than not that the Veteran's right leg disorder had its onset during service, began manifest within a year of service, or was otherwise causally related to any event or circumstance of active service.  

The examiner explained that there was no evidence in the record to support a contention that the Veteran's cervical myelopathy, lumbar radiculopathy or lower extremity neuropathy had onset during service and the Veteran had no complaints during service or a year after.  The examiner explained that onset of symptoms came years later and there was nothing in the record to tie the Veteran's current diagnoses with his time in service or would show the progression of a problem that began during service.  It was noted as well that right knee and hip degenerative joint disease were not shown to be due to anything other than regular wear and tear over the years and were not found to be related to service.  

The examiner additionally stated that it was less likely than not that a current right leg disorder was proximately due to, the result of, or caused by a service-connected disability or aggravated by a service connected disability.  The examiner explained that the Veteran's only service connected condition was a left thigh strain, and
there was no plausible mechanism present by which a left thigh strain, which was a muscular injury, would cause vascular or neurologic conditions in the right lower extremity.  Also, as there were no current manifestation of the left thigh strain, the examiner noted that it was not possible for it to contribute to any permanent worsening of Veteran's right leg disorders listed above, nor was there any plausible biological mechanism by which a muscular strain of the left thigh would cause a permanent worsening of a neurological or vascular condition.  There are no competent medical opinions that contradict this examination report and negative etiology opinion.

Service treatment records do not note any right leg disorder whatsoever.  Moreover, despite the Veteran's suggestion that he had a right leg disorder in service, it is significant that the Veteran was treated for left leg pain but is not shown to have complained of right leg symptoms.  

It stands to reason that if the Veteran experienced right leg problems during service, he would have mentioned them during treatment of his left leg.  Additionally, the Veteran is shown to have reported that he had a 20 year history of bilateral leg pain in 2005, which suggest that his symptoms began in the 1980s, as opposed to the 1970s, the time of his service, further, the Veteran suggested that his pain began after his left leg surgery at his July 2012 VA examination.  

The Veteran has, at various times, asserted that he injured his right leg during service, however the evidence of record does not demonstrate an injury to or treatment for a right leg disorder and the Veteran's inconsistent statements regarding the onset of his symptoms renders him less credible as a lay person reporting his symptoms.  

Even assuming, arguendo, that the Veteran is credible, he is not shown to possess the medical expertise to assert the nature and etiology of the current right leg diagnoses as this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4.(Fed. Cir. 2007).  The question of whether the Veteran's current diagnosis is otherwise related to active service, involves competent medical evidence as to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  For this same reason, the Veteran is not competent to assert that his currently diagnosed right leg disorder is due to his left leg disorder.  For such determinations competent medical evidence is necessary.  

Competent medical professionals familiar with the Veteran's medical history have related the Veteran's symptoms to peripheral vascular disease and hepatitis C, both non-service connected disorders, and to previous alcohol and drug abuse.  The Veteran's symptoms have also been related to non-service connected spine disorders, and smoking.  No one with any medical expertise is shown to have related his right leg symptoms to service, or to his service-connected left thigh strain.  Of note, the Veteran suggested that his private physician also believed that there was a relationship between the Veteran's right leg disorder and left leg disorder, however the Veteran's testimony, which is found to have questionable credibility, that his doctor agreed with him is tenuous at best and outweighed by the medical findings described at length above.

Moreover, the Veteran's June 2012 VA examiner stated in no uncertain terms that it was less likely than not that the Veteran's right leg disorders were secondary to service or to his service connected left thigh disability.  The VA examiner supported his findings by noting that service records did not demonstrate such a disorder, that diseases related to the Veteran's symptoms were not shown in service and that the Veteran's vascular disease was related to smoking and that his neuropathy was related to alcohol, drug use and hepatitis C.  

As the only competent medical evidence of record (the June 2012 VA examination report) weighs against the claim, the Board finds that the competent medical evidence weighs against the Veteran's claim.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Increased Ratings Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

The Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14.  
The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).

Historically, in a June 2007 rating decision, service connection for a chronic left thigh strain was granted with a noncompensable disability rating effective March 14, 2005 under Diagnostic Code 5314.  In a December 2012 rating decision, the Veteran was granted 10 percent disability evaluations for limitation of extension, limitation of flexion and impairment of the left thigh (Diagnostic Codes 5252, 5251 and 5253) respectively.  The Veteran contends that a higher disability rating is warranted for his left thigh strain.

In a May 2007 QTC examination, the Veteran stated that his left hip, left knee and left ankle were originally injured when exercising in 1978.  He rated his pain as a 6 or 7 out of 10 and his pain worsened with weight bearing activity.  The Veteran reported pain radiating down his legs to his feet.  It was noted that the Veteran was diagnosed with significant vascular insufficiency in both of his lower legs around 2005 and underwent a bilateral femoral popliteal bypass. 

Physical examination revealed normal gait and posture.  No assistive devices were needed for ambulation.  There was mild tenderness to palpitation along the left lateral thigh without spasms, swelling, erythema or other abnormalities.  Hips were grossly normal.

Range of motion testing revealed flexion to 100 degrees with pain beginning at 80 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees on the left hip.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  A diagnosis of chronic left thigh strain was provided.  

In a May 2011 treatment note, the Veteran reported that his left leg was giving out and was weak.  He stated that he had trouble lifting it when he walked and he reported that his symptoms severely limited his daily functioning.  Left lower extremity swelling was also noted.  An assessment of multiple neuropathies with worse symptoms of claudication due to multifocal arterial disease, complicated by rest pain and leg weakness, most likely due to a neuropathic etiology was provided.

A July 2011 letter from the Veteran's physician noted that the Veteran had a history of chronic neck and back pain with myelopathy and that he was followed by vascular surgery for peripheral vascular disease.  The physician noted that the Veteran was unable to keep his job secondary to his health issues. 

In an October 2011 pain consultation note, the Veteran admitted to decreased left leg pain following a vein graft.  He complained of back pain with radiation to the distal limbs.  

In July 2012, the Veteran was afforded a VA examination in order to determine the nature and severity of his service-connected left thigh strain.  During his examination, the Veteran noted that he had surgery on his left leg in 2005.  He stated that he had "drop foot" since about 2001, he described dragging on that leg, being unable to pick it up and noticed wear under the underside of the front of his shoes.  It was noted that he wore a brace on his left leg.

The Veteran explained that he was unable to keep a lot of weight on his left leg and that his legs gave out when he walked.  He described swelling and stated that he did not think he was getting enough blood flow into his left leg.  He stated that he was "subject to fall at any time" due to bilateral lower extremity weakness.

The Veteran did not report flare-ups which impacted the function of his hip or thigh.  Range of motion testing revealed flexion to 45 degrees with no objective evidence of painful motion, extension ended at greater than 5 degrees with no objective evidence of painful motion, abduction was not lost beyond 10 degrees but was limited such that the Veteran could not cross his legs.  Limitation was not limited to prevent toe-out more than 15 degrees.  It was noted that range of motion was severely limited by the Veteran's lower extremity weakness due to neurologic disease and not due to hip pathology.  The Veteran was not able to perform repetitive-use testing secondary to lower extremity weakness due to neurologic disease.

Muscle strength testing revealed left hip flexion, abduction and extension as a 3 out of 5, demonstrating active movement against gravity.  There were no scars related to the Veteran's disability.  The examiner noted that no arthritis was found and that the Veteran's thigh condition impacted his ability to work in that the Veteran stated that he was unable to stand for prolonged periods of time or walk distances and required an assistive device for ambulation.  

The examiner noted that the Veteran had a history of cervical myelopathy and that nerve examination demonstrated sensory loss.  There was tenderness to palpitation over the bilateral quadriceps and hamstrings.  

The examiner commented that the examination was difficult secondary to the Veteran's inability to perform certain movements required to complete the examination.  It was noted that, on examination, the Veteran exhibited gross cogwheeling of the knee which appeared to the examiner as an attempt on the Veteran's part to magnify or worsen his performance.  The examiner stated that there was clearly some pathology on examination indicative of bilateral peripheral vascular disease as well as lower extremity findings indicative of cervical mylopathy, however the Veteran's poor and inconsistent effort was found to render the examination findings suspect in the eyes of the examiner.  

The Veteran was initially rated under Diagnostic Code 5314, by analogy, for impairments of muscle group XIV, which rates an impairment of that muscle group as slight, which is noncompensable, moderate, which warrants a 10 percent disability rating, moderately severe, which warrants a 30 percent disability rating, and severe, which warrants a 40 percent disability rating.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In the December 2012 rating decision, the Veteran was rated under Diagnostic Codes 5251, 5252 and 5253 for limitation of extension, limitation of flexion and impairment of the left thigh, respectively.  He was assigned a 10 percent disability rating under each Diagnostic Code.

Under Diagnostic Code 5251, limitation of extension of the thigh, extension limited to 5 degrees warrants a 10 percent disability rating.  There is no higher rating under this Diagnostic Code.  

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants the assignment of a 10 percent rating.  A limitation of flexion of the thigh to 30 degrees warrants the assignment of a 20 percent rating.  A limitation of flexion of the thigh to 20 degrees warrants the assignment of 30 percent rating.  When flexion of the thigh is limited to 10 degrees, a 40 percent rating is for application.  

Diagnostic Code 5253 for impairment of the thigh provides a 10 percent disability rating for limitation of rotation of the thigh, cannot toe-out more than 15 degrees.  A 10 percent disability rating is warranted for limitation of adduction, when the Veteran cannot cross his legs, and a limitation of abduction of the thigh warrants a 20 percent disability rating where motion is lost beyond 10 degrees.  

Prior to the July 2012 VA examination, limitation of motion secondary to left thigh strain did not warrant a compensable disability rating.  The Veteran's May 2007 VA examination found some limitation of flexion, but the Veteran's flexion was to 100 degrees, far from the 45 degrees of limitation to warrant a compensable rating for limitation of flexion.  Additionally, limitation of extension was not found in the VA examination.  

Moreover, for the period prior to July 17, 2012, there is no limitation of abduction or adduction, the May 2007 QTC examination demonstrated adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  The Veteran was able to toe-out more than 15 degrees.  Accordingly, a compensable disability evaluation based on impairment of the thigh under Diagnostic Code 5253 is not warranted.  Finally, given the minimal level of impairment of the left thigh found on examination (other than that which was specifically attributed to nonservice-connected disability), the Board finds that the Veteran's left thigh strain is not shown to be any more than slight Under Diagnostic Code 5314, in which slight muscle damage warrants a noncompensable rating.  

Significantly, while the medical evidence reflect that the Veteran experienced left leg pain and required the use of assisted devices to ambulate, competent medical findings have almost exclusively attributed these symptoms to the Veteran's non-service connected venous and spine conditions as opposed to a thigh strain and the Veteran is not service connected for any circulatory or spinal disorder.  

In evaluating the Veteran's disabilities, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, however, the Veteran's thigh pain has been directly attributed, far more often than not, to his peripheral vascular disease or, less often, to radiculopathy secondary to a spine condition, as opposed to left thigh strain.  Therefore, the Board finds that the  symptoms related to the service connected and non-service connected disorders may therefore be distinguished from one another.

The Veteran's contention that a higher disability rating is warranted is outweighed by the objective medical evidence which demonstrates that the Veteran's limitations secondary to left thigh strain did not demonstrate symptoms which warranted a compensable disability rating prior to July 17, 2007.  

During his July 2012 VA examination, the Veteran's range of motion testing demonstrated flexion to 45 degrees with no objective evidence of painful motion, extension ended at greater than 5 degrees with no objective evidence of painful motion, abduction was not lost beyond 10 degrees but was limited such that the Veteran could not cross his legs.  Thus, 10 percent disability ratings were awarded for limitation of flexion, limitation of extension, and for limitation of adduction.  

The Board finds that the record does not demonstrate that higher disability ratings are warranted.  There is no evidence of limitation of flexion to close to 30 degrees, so a rating in excess of 10 percent is not warranted under Diagnostic Code 5252.  Abduction is not shown to be limited to 10 degrees, so a 20 percent rating is not warranted under Diagnostic Code 5253.  Moreover, a 10 percent rating is the highest schedular rating available for extension.  The Board further finds an award of any disability rating under Diagnostic Code 5314, in addition to the ratings currently assigned, is impermissible, as to do so would be to rate the same symptoms twice and would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board notes that the currently assigned compensable ratings are based upon an examination in which the VA examiner attributed much of the Veteran's symptoms to non-service connected vascular and neurological disorders, and in which the Veteran's range of motion testing results were found to be questionable.  The examiner stated that much of the Veteran's inability to perform range of motion testing was secondary to non-service connected disabilities.  Despite these findings, the RO has granted higher disability ratings as if the Veteran's left thigh symptoms were secondary to his service-connected left thigh strain.  The Board therefore finds that the Veteran is amply compensated for his present service-connected left thigh strain.

The preponderance of the evidence is against the claim for a compensable disability for a left thigh strain prior to July 17, 2007, and in excess of 10 percent for limitation of flexion, limitation of extension and impairment of the left thigh, respectively, thereafter, there is no doubt to be resolved; an increased rating is not warranted.

Additional Considerations

A review of the record fails to show that a referral for extraschedular consideration is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's left thigh disability for the entire duration of this appeal.  As described at length above, the Veteran's disability is manifested by some limitation of motion and pain.  Such manifestations are adequately considered by the 10 percent disability ratings assigned.  This is especially so given the fact that the Veteran's treating physicians and VA examiners have attributed almost all of his left thigh symptoms to disabilities which are not service connected.  Further, although some medical professionals have stated that the Veteran's disabilities have interfered with his employment, such determinations were made based primarily upon his non-service connected disabilities.  The record does not demonstrate marked interference with employment due to the Veteran's left thigh strain alone.  As such, the Board finds the current schedular rating criteria adequately capture the Veteran's symptoms due to his service-connected left thigh strain.  Even assuming for the sake of argument only that the current schedular criteria did not fully contemplate the Veteran's symptoms, the Board does not find that there is any evidence of associated factors such as marked interference with employment or frequent periods of hospitalization due to the left thigh strain.  Accordingly, the Board finds that referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to service connection for a right leg disorder, to include as secondary to the service-connected left thigh strain, is denied.

Entitlement to an initial compensable evaluation for chronic left thigh strain prior to July 17, 2012 is denied.

Entitlement to disability evaluations in excess of 10 percent for limitation of flexion, limitation of extension, and impairment of the left thigh, from July 17, 2012, is denied.


REMAND

The Veteran was afforded a VA examination in July 2012 at which time the VA examiner provided a diagnosis of major depressive disorder.  In pertinent part, the VA examiner stated that the Veteran's depression was less likely than not related to or aggravated by his thigh muscle injury.  However, that VA examiner also stated that the Veteran's "depression seems related to his current physical issues."  As the VA examiner's conclusions appear to be contradictory, the Board finds that the examination report is inadequate to determine whether the Veteran's depression is related to his service-connected disability.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the physical examination of the Veteran appears to be thorough, a new physical examination is unnecessary.  Rather, the claims file is to be provided to a physician for an opinion as to whether the Veteran's depression is secondary to service or to a service-connected disability.  

In so doing, the examiner is reminded that when it is not possible to separate the effects of the service-connected condition from a non-service connected condition, such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, the examiner is asked to address whether it is possible to distinguish whether the Veteran's depression is related to his left thigh strain or to his other, non-service connected disabilities.  In so doing, the examiner is reminded that a disease proximately due to or aggravated by a service connected disability will be service-connected.  38 C.F.R. § 3.310.

Further, as noted by the Veteran's former representative in a February 2011 informal hearing presentation, the Veteran's personnel files are not of record and may include evidence of treatment for a psychiatric condition.  On remand, appropriate attempts to obtain the Veteran's service personnel records should be accomplished.  38 C.F.R. § 3.159 (c)(2).

In an April 2008 VA medical treatment note, the Veteran's headaches were attributed to stress and depression.  Further, while the Veteran not meet the schedular criteria for TDIU presently, service connection for additional disabilities addressed in this remand may cause the Veteran to meet those criteria.  

The Board finds that the resolution of the Veteran's claim for a psychiatric disorder could have an effect upon the Veteran's claim for service connection for headaches and TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the Board may not adjudicate these issues until the Veteran's psychiatric disorder claim is adjudicated.


Accordingly, the case is REMANDED for the following action:

1.  The RO must issue to the Veteran corrective VCAA notice, specifically as to the matter of service connection based on a secondary theory of entitlement.  

Additionally, the RO must send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU.

2.  The RO should obtain the Veteran's service personnel records and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Thereafter, provide the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) for review by a VA examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein must be printed and associated with the paper claim file so they can be available to the examiner for review.

4.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disability is related to service or aggravated by service or a service-connected disability or disabilities.

5.  Then, readjudicate the appeals, to include the claim for headaches and TDIU.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


